

116 HR 5343 IH: Hazel M. Johnson Memorial Stamp Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5343IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the issuance of a commemorative postage stamp in honor of Hazel M. Johnson, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Hazel M. Johnson Memorial Stamp Act. 2.FindingsThe Congress finds the following:
 (1)Hazel Johnson fought for environmental justice in Chicago beginning in the 1970s and continuing through the rest of her life.
 (2)When Johnson discovered that the South Side of Chicago had the highest cancer rate of any area in Chicago, she was inspired to investigate the cancer rates, foul odors, and number of children with respiratory illnesses in her own neighborhood, the community of Altgeld Gardens on the South Side of Chicago.
 (3)Johnson discovered her community, Altgeld Gardens, which is a public housing project, was built on a landfill surrounded by toxicity, which polluted the air, water, and land.
 (4)Additionally, the Altgeld Gardens homes had asbestos and elevated lead levels. (5)This discovery inspired Johnson to create the People for Community Recovery, an organization which fights for a safer environment.
 (6)Johnson and the People for Community Recovery fought to educate and empower the residents of Altgeld Gardens, including providing workshops and trainings, conducting health surveys, rallying residents to protest contamination, and working with youth in the community.
 (7)The People for Community Recovery put pressure on the Chicago Housing Authority to remove asbestos from Altgeld Gardens.
 (8)Johnson’s fight for clean water led to the installation of water and sewer lines by city health officials in the far South Side neighborhood of Maryland Manor, where the existing well water was contaminated with cyanide and other toxins.
 (9)Johnson used her vigilance and activism to give low-income minority communities a voice and a stake in the environmental justice fight by bringing the conversation to personal, immediate, and urgent concerns which directly impact communities inhabited by people of color.
 (10)Johnson also strove to hold both businesses and the government responsible for how their actions impact the environment.
 (11)Johnson was given the 1992 President’s Environment and Conservation Challenge Award in recognition of her environmental justice work.
 (12)Notably, Johnson was instrumental in pressuring President Bill Clinton to sign the Environmental Justice Executive Order, which holds the Federal Government accountable for urban communities exposed to pollution.
 (13)In 2004, sociologist David Naguib Pellow credited Johnson and the People for Community Recovery with putting the South Side of Chicago on the radar screen for activists and policy makers around the United States who are concerned about environmental racism.
 (14)On January 12, 2011, the Illinois General Assembly, by way of a House Joint Resolution, designated the portion of 130th Street from the Bishop Ford Freeway to State Street in Chicago as the Hazel Johnson EJ Way. (15)Johnson was a visionary, who was able to foresee the impacts of failing to address environmental and social justice conditions.
 (16)Johnson’s work earned her the title of mother of the environmental justice movement. 3.Hazel M. Johnson commemorative postage stamp (a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of Hazel M. Johnson.
 (b)Denomination; designsThe commemorative postage stamp issued under this Act shall be issued in the denomination used for first class mail up to one ounce in weight and shall bear such designs as the Postmaster General shall determine.
 (c)Issuance periodThe commemorative postage stamp issued under this Act shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.
			